Citation Nr: 0614441	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.  

In February 2005, the Board reopened and remanded the present 
matter for additional development and due process concerns.  
The case has been returned for further appellate review.


FINDING OF FACT

The veteran's current retinitis pigmentosa is reasonably 
shown to have resulted from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
retinitis pigmentosa have been met.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for retinitis 
pigmentosa.  

The service medical records show that the veteran's eyesight 
was 20/20 in both eyes upon entrance to service in 1948.  
There were no records of complaints, findings, or treatment 
for eye problems during active service.  The separation 
examination in 1952, however, showed that the veteran wore 
glasses at that time to correct his vision.  

Following service, the veteran received private treatment 
from Dr. Jack. O. Sipperley, a physician specializing in 
diseases of the retina and vitreous.  In a letter dated 
September 2002, Dr. Sipperley stated that he had treated the 
veteran for 20 years and, in reviewing his history, "it 
became obvious that his symptoms were starting to manifest 
themselves when he was in the service in 1948.  He was 
continually tripping over pieces of equipment and had a very 
difficult time standing watch at night.  These are 
indications that his retinal pigment epithelium was disturbed 
at this point in his life.  From the appearance of his retina 
at this time and from his symptoms, it is obvious that his 
retinitis pigmentosa was of early onset."  

The veteran was afforded several VA examinations.  In March 
1999, the veteran was diagnosed as having bilateral retinitis 
pigmentosa.  In the February 2003 VA examination, the veteran 
was diagnosed as being legally blind, with retinitis 
pigmentosa bilaterally.  

In a May 2003 VA examination, the claims file was reviewed by 
an ophthalmologist and the veteran was again diagnosed as 
having retinitis pigmentosa.  The examiner opined that based 
on the veteran's condition and its severity at that time, the 
retinitis pigmentosa "could have begun" in service during 
his early 20's.  However, as there were no records 
substantiating this, he was unable to make the opinion.  The 
examiner further opined, "I am of the opinion that it would 
be as likely if there were any statement or documentary shred 
of evidence indicating difficulty with night vision.  There 
being [a] lack of this in his records, I am unable to make 
the statement.  Without anything else, I would have to say 
that it would be as likely as not, but in the absence of 
anything in this patient's records, I am unable to make a 
comment."  

Statements of support received in May 1999 gave different 
accounts of how the veteran began having trouble with night 
vision while in service.  A letter from N.S.B. stated that 
the veteran would trip and bump into objects in the dark and 
could not see things that others were able to see at night.  
He would lose things that were right in front of him and also 
had trouble driving at night.  L.E.B. stated that when he 
began serving with the veteran, his vision seemed normal, but 
as time passed by he began having trouble adjusting to night 
vision and would run into objects at night that others could 
see.  He stated that the veteran's vision deteriorated to the 
point that he had to get prescription glasses to perform his 
duties.  P.A.L. stated that he served with the veteran about 
3 years and on a number of occasions, he requested to be 
allowed to spend his night watch on the surface board where 
he did not have a problem seeing as the area was well lit.  
He remembered that the veteran would trip or bump into things 
more than other crew members and got his first eyewear during 
service.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  The veteran's account of trouble with 
his vision inservice is credible, as are the statements of 
N.S.B., L.E.B., and P.A.L.  The May 2003 VA examiner did not 
provide a definitive opinion as he said he could not do so 
based on the information present; however, he did state that 
based on the veteran's condition and its severity at the time 
of the examination, his retinitis pigmentosa could have begun 
in service.  In addition, Dr. Sipperley, a specialist, opined 
that based on the veteran's history and "the appearance of 
the retina at this time," it was "obvious that his symptoms 
were starting to manifest themselves when he was in the 
service in 1948."  See 38 C.F.R. § 3.310.  In light of the 
VA examiner's and the private physician's opinions, the 
evidence is deemed to be at least in relative equipoise.  
Thus, service connection for retinitis pigmentosa is 
warranted.


ORDER

Service connection for retinitis pigmentosa is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


